Exhibit 10.4

 

EXECUTIVE INCENTIVE STOCK OPTION AGREEMENT

 

BROADWIND ENERGY, INC.

2007 EQUITY INCENTIVE PLAN

 

                THIS AGREEMENT is entered into and effective as of the       
day of                   , 20      , by and between Broadwind Energy, Inc., a
Nevada corporation (the “Company”) and                           
(“Participant”).

 

RECITALS

 

                A.            Participant on the date hereof is a key employee
or officer of the Company or one of its Affiliates; and

 

                B.            The Company wishes to grant incentive stock
options to Participant pursuant to this Agreement and the 2007 Equity Incentive
Plan (the “Plan”); and

 

                C.            The Administrator has authorized the grant of an
incentive stock option to Participant to give Participant an inducement to
acquire a proprietary interest in the Company and an added incentive to advance
the interests of the Company and has determined that, as of the effective date
of this Agreement, the fair market value of the Company’s common stock is
                   Dollars ($                    ) per share.

 

AGREEMENTS

 

                In consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

ARTICLE I.  GRANT OF OPTION

 

                The Company hereby grants to Participant the right, privilege,
and option (the “Option”) to purchase up to                              
(                      ) shares (the “Option Shares”) of the Company’s Common
Stock, according to the terms and subject to the conditions hereinafter set
forth and as set forth in the Plan.  [The per share price to be paid by
Participant in the event of an exercise of the Option shall be
                   Dollars ($                ) OR: Because Participant owns
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or its Parent or any Subsidiary, the per
share price to be paid by Participant in the event of an exercise of the Option
shall be                  Dollars ($            ), which is not less than one
hundred ten percent (110%) of the fair market value of the Company’s Common
Stock at the date of grant of this Option.]  The Option is intended to be an
“incentive stock option,” as defined in Section 422 of the Internal Revenue Code
as amended (the “Code”), to the extent permitted by Section 422(d) of the Code. 
Shares granted in excess of the 422(d) limit will be treated as a nonqualified
stock option.

 

--------------------------------------------------------------------------------


 

ARTICLE II.  DURATION OF OPTION AND EXERCISABILITY

 

                A.            Initial Period of Exercisability.  Except as
provided in Articles II.B., II.C. and III below, the Option shall become
exercisable according to the following schedule.  Once the Option becomes fully
exercisable Participant may continue to exercise this Option under the terms and
conditions of this Agreement until the first of the termination of this Option
as provided herein or the Expiration Date (as defined below).  If Participant
does not purchase upon an exercise of this Option the full number of shares
which Participant is then entitled to purchase, Participant may purchase upon
any subsequent exercise prior to this Option’s termination or Expiration Date
such previously unpurchased shares in addition to those Participant is otherwise
entitled to purchase.  Except as otherwise provided in Articles II.B., II.C and
III. below, the term during which this Option may be exercised will continue
until 5:00 p.m. (Central time) on [the date that is no more than ten (10) years
following the date of grant of this Option OR: for greater than ten percent
(10%) holders insert the date that is no more than five (5) years following the
date of grant of this Option]  (the “Expiration Date”).  In no event shall this
Option be exercisable after the Expiration Date.

 

 

 

Number of Option Shares

 

Vesting Date

 

Available for Exercise

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                B.            Termination of Employment for Reasons Other Than
Death or Disability.  Except as provided in Article III below, in the event
Participant ceases to be a key employee or officer of the Company or any
Affiliate for any reason other than death or an event that constitutes permanent
and total disability within the meaning of Section 22(e)(3) of the Code
(“Disability”), any unexercised portion of this Option which was exercisable as
of the date of such termination may be exercised, in whole or in part, by
Participant before the earlier of (i) the close of business on the three-month
anniversary date of such termination of employment, and (ii) the Expiration
Date.  To the extent this Option was not exercisable upon such termination of
employment, or if Participant does not exercise the unexercised portion of the
Option that was exercisable within the time specified in this Article II.B., all
rights of Participant under this Option shall terminate, and the Option shall
thereafter be void.

 

                C.            Termination of Employment Due to Death or
Disability.  In the event Participant ceases to be a key employee or officer of
the Company or any Affiliate by reason of death or Disability, any unexercised
portion of this Option which was exercisable as of the date of such termination
may be exercised, in whole or in part, by Participant (or by Participant’s heirs
or legal representative(s) in the event of death or Disability) before the
earlier of (i) the close of business on the twelve-month anniversary date of
such termination of employment and (ii) the Expiration Date.  To the extent this
Option was not exercisable upon such termination of employment, or if
Participant does not exercise the unexercised portion of the Option that was
exercisable within the time specified in this Article II.C., all rights of
Participant under this Option shall terminate, and the Option shall thereafter
be void.

 

ARTICLE III.  CHANGE OF CONTROL

 

                A.            Acceleration.  Notwithstanding anything in the
Plan or this Agreement to the contrary, if, upon or within one year of a Change
of Control (as defined below), the Company or a succeeding entity terminates
Participant’s employment relationship, except in the event of a termination for
Cause (as

 

2

--------------------------------------------------------------------------------


 

defined in the Participant’s Employment Agreement, executed contemporaneously
with this Agreement), this Option shall become immediately and fully exercisable
upon such Change of Control and shall remain exercisable until the earlier of
(i) the Expiration Date, and (ii) the date determined by the Administrator in
connection with the terms of the Plan (including, without limitation, upon
consummation of the Change of Control, if so determined by the Administrator).  
If Participant does not exercise this Option, as the case may be, within the
time specified in this Article III.A., all rights of Participant under this
Option shall be forfeited. If Participant exercises this Option on a date that
is after the three-month anniversary of the date of his termination of
employment, this Option shall be treated as a nonqualified stock option and
shall no longer qualify as an incentive stock option under Code Section 422.

 

                B.            Change of Control Defined.  For purposes of this
Article III, a “Change of Control” means:

 

                                i.  The consummation of any merger,
consolidation, exchange, or reorganization to which the Company is a party if
the individuals and entities who were stockholders of the Company immediately
prior to the effective date of such transaction have, immediately following the
effective date of such transaction, beneficial ownership (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934) of less than fifty percent
(50%) of the total combined voting power of all classes of securities issued by
the surviving corporation;

 

                                ii.  The stockholders of the Company approve any
plan or proposal for the liquidation of the Company;

 

                                iii.  A sale, lease or other transfer of all or
substantially all of the assets of the Company to any person or entity which is
not an Affiliate of the Company; or

 

                                iv.  The acquisition, without prior approval by
resolution adopted by the Board, of direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934) of securities
of the Company representing, in the aggregate, fifty percent (50%) or more of
the total combined voting power of all classes of the Company’s then-issued and
outstanding securities by any person or entity or by a group of associated
persons or entities acting in concert; provided, however, that a Change of
Control will not be deemed to occur if such acquisition is initiated by
Participant or an entity in which Participant owns fifty percent (50%) or more
of the total combined voting power of all classes of such entity’s securities,
or if Participant or such entity is a member of the group of associated persons
or entities acting in concert.  In all cases, the determination of whether a
Change of Control has occurred shall be made in accordance with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the regulations,
notices and other guidance of general applicability issued thereunder.

 

                C.  Limitation on Change of Control Payments.  Participant shall
not be entitled to receive any Change of Control Payment, as defined below,
which would constitute a “parachute payment” for purposes of Code Section 280G,
or any successor provision, and the regulations thereunder.  In the event any
Change of Control Payment payable to Participant would constitute a “parachute
payment,” Participant shall have the right to designate those Change of Control
Payments which would be reduced or eliminated so that Participant will not
receive a “parachute payment.”  For purposes of this Article III.C., a “Change
of Control Payment” shall mean any payment, benefit or transfer of property in
the nature of compensation paid to or for the benefit of Participant under any
arrangement which is considered contingent on a Change of Control for purposes
of Code Section 280G, including, without limitation, any and all of the
Company’s salary, bonus, incentive, restricted stock, stock option, equity-based
compensation or benefit plans, programs or other arrangements, and shall include
the acceleration of this Option.

 

3

--------------------------------------------------------------------------------


 

ARTICLE IV.  MANNER OF OPTION EXERCISE

 

                A.            Notice.  This Option may be exercised by
Participant in whole or in part from time to time, subject to the conditions
contained in the Plan and herein, by delivery, in person or by registered mail,
to the Company at its principal executive office, of a written notice of
exercise.  Such notice shall be in a form satisfactory to the Administrator,
shall identify the Option, shall specify the number of Option Shares with
respect to which the Option is being exercised, and shall be signed by the
person or persons so exercising the Option.  Such notice shall be accompanied by
payment in full of the total purchase price of the Option Shares purchased; the
exercise of the Option shall be deemed effective upon receipt of such notice by
the Company and upon payment that complies with the terms of the Plan and this
Agreement.  In the event that the Option is being exercised, as provided by the
Plan and Article II.C., above, by Participant’s heirs or legal
representative(s), the notice shall be accompanied by appropriate proof of right
of such person or persons to exercise the Option.  As soon as practicable after
the effective exercise of the Option, Participant (or Participant’s heirs or
legal representative(s) in the event of death or Disability) shall be recorded
on the stock transfer books of the Company as the owner of the Option Shares
purchased, and the Company may deliver to Participant (or Participant’s heirs or
legal representative(s)) one or more duly issued stock certificates evidencing
such ownership.  All requisite original issue or transfer documentary stamp
taxes shall be paid by the Company.

 

                B.            Payment.  At the time of exercise of this Option,
Participant may determine whether to pay the total purchase price of the Option
Shares to be purchased solely in cash (including a personal check or a certified
or bank cashier’s check, payable to the order of the Company) or by transfer
from Participant to the Company of previously-owned shares of Common Stock of
the Company with a then current aggregate Fair Market Value equal to such total
purchase price, or by a combination of cash and such previously-owned shares of
Common Stock.  The Administrator may reject Participant’s election to pay all or
part of the purchase price under this Option with previously-owned shares of
common stock and may require such purchase price to be paid entirely in cash if,
in the sole discretion of the Administrator, payment in previously-owned shares
would cause the Company to be required to recognize a charge to earnings in
connection therewith.  For purposes of this Agreement, (a) “previously-owned
shares” shall mean shares of Common Stock of the Company that Participant has
owned for at least six months prior to the time of exercise, and (b) “Fair
Market Value” will be determined as set forth in the Plan.

 

                C.            Investment Purpose.  The Company shall not be
required to issue or deliver any shares of Common Stock under this Option unless
(a)(1) such shares are covered by an effective and current registration
statement under the Securities Act of 1933 and applicable state securities laws
or (2) if the Administrator has determined not to so register such shares,
exemptions from registration under the Securities Act of 1933 and applicable
state securities laws are available for such issuance (as determined by counsel
to the Company) and the Company has received from Participant (or Participant’s
heirs(s) or legal representative(s), in the event of death or Disability) any
representations or agreements requested by the Company in order to permit such
issuance to be made pursuant to such exemptions, and (b) the Company has
obtained any other consent, approval or permit from any state or federal
governmental agency which the Administrator shall, in its sole discretion upon
the advice of counsel, deem necessary or advisable.  Unless a registration
statement under the Securities Act of 1933 is in effect with respect to the
issuance or transfer of Option Shares, transfer of such shares shall be
restricted unless the Company receives an opinion of counsel satisfactory to the
Company to the effect that registration under the Securities Act of 1933 and
applicable state securities laws is not required with respect to such transfer.

 

4

--------------------------------------------------------------------------------


 

ARTICLE V.  NONTRANSFERABILITY

 

                This Option shall not be transferable by Participant, either
voluntarily or involuntarily, or subject to any lien, directly or indirectly, by
operation of law or otherwise, except as provided in the Plan.  Any attempt to
transfer or encumber this Option other than in accordance with the Plan shall
void this Option and this Option, to the extent not fully exercised, shall
terminate.

 

ARTICLE VI.  DISPOSITIONS AND WITHHOLDING TAXES

 

                A.            Notification of Disqualifying Disposition.  Prior
to making a disposition (as defined in Section 424(c) of the Code) of any shares
of Common Stock acquired pursuant to the exercise of this Option before the
expiration of two years after the date hereof or before the expiration of one
year after the date on which such shares of Common Stock were transferred to
Participant pursuant to exercise of this Option, Participant shall send written
notice to the Company of the proposed date of such disposition, the number of
shares to be disposed of, the amount of proceeds to be received from such
disposition and any other information relating to such disposition that the
Company may reasonably request.  The right of Participant to make such a
disposition shall be conditioned on the receipt by the Company of all amounts
necessary to satisfy any federal, state or local withholding tax requirements
attributable to such disposition.  The Administrator shall have the right, in
its sole discretion, to endorse any certificates representing the Option Shares
with a legend restricting transfer and to cause a stop transfer order to be
entered with the Company’s transfer agent until such time as the Company
receives the amounts necessary to satisfy such withholding requirements or until
the later of the expiration of two years from the date hereof or one year from
the date on which such shares were transferred to Participant pursuant to the
exercise of this Option.

 

                B.            General Obligation.  The Company is entitled to
(a) withhold and deduct from future payments to Participant, or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any federal, state or local withholding tax requirements attributable to
Participant’s exercise of this Option, including, without limitation, a
disposition of shares of Common Stock described in Article VI.A. above, that
causes this Option to cease to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code and the regulations thereunder, or
(b) require Participant promptly to remit the amount of such withholding to the
Company before acting on any such disposition of shares of Common Stock.  In the
event that the Company is unable to withhold such amounts, for whatever reason,
Participant hereby agrees to pay to the Company an amount equal to the amount
the Company would otherwise be required to withhold under federal, state or
local law.

 

                C.            Use of Shares.  The Administrator may, in its sole
discretion and subject to such rules as the Administrator may adopt, permit
Participant to satisfy, in whole or in part, any withholding tax obligation
which may arise in connection with the exercise of this Option either by
electing to have the Company withhold from the shares of Common Stock to be
issued upon the exercise of this Option that number of shares of common stock,
or by electing to deliver to the Company previously-owned shares of common
stock, in either case having a Fair Market Value (determined as set forth in the
Plan) on the date such tax is determined under the Code (the “Tax Date”) equal
to the amount necessary to satisfy the minimum required tax withholding amount
based on the minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes, that are applicable to the supplemental
income resulting from the option.  In no event may the Company withhold shares
having a Fair Market Value in excess of such statutory minimum required tax
withholding.  Participant’s election to have the company withhold shares of
Common Stock or to deliver previously-owned shares of Common Stock upon exercise
is irrevocable and is subject to the consent of the Administrator and shall
otherwise comply with such rules as the Administrator may adopt to assure

 

5

--------------------------------------------------------------------------------


 

compliance with Rule 16b-3 or any successor provision, as then in effect, of the
General Rules and Regulations under the Securities and Exchange Act of 1934, if
applicable.  To the extent that shares of Common Stock may be issued prior to
the Tax Date to the electing Participant, Participant hereby agrees to surrender
that number of shares on the Tax Date having an aggregate Fair Market Value
(determined as set forth in the Plan) equal to the withholding tax due.

 

ARTICLE VII.  CAPITAL ADJUSTMENTS

 

                Pursuant and subject to Section 14 of the Plan, in the event of
an increase or decrease in the number of shares of common stock resulting from a
stock split, reverse stock split, stock dividend, combination of shares, rights
offering, reclassification of the common stock, or any other change in the
corporate structure or shares of the Company, the Administrator, in order to
prevent dilution or enlargement of the rights of Participant, may make
appropriate adjustment as to the number and kind of securities subject to this
Option.  Any such adjustment affecting this Option shall be made without change
in the aggregate purchase price applicable to the unexercised portion of the
Option but with an appropriate adjustment in the price for each share or other
unit of any security subject to the Option. Without the consent of Participant,
however, no such change shall be made in the terms of the Option if such change
would disqualify the Option from treatment as an “incentive stock option” within
the meaning of Code Section 422, or any successor provision, or would be
considered a modification, extension or renewal of an option under Code
Section 424(h), or any successor provision.

 

ARTICLE VIII.  BINDING EFFECT

 

                This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.

 

ARTICLE IX.  2007 EQUITY INCENTIVE PLAN

 

                The Option represented by this Agreement has been granted under,
and is subject to the terms of, the Plan.  The terms of the Plan are hereby
incorporated by reference herein in their entirety and Participant, by execution
hereof, acknowledges having received a copy of the Plan.  Capitalized terms not
defined herein shall have the meaning set forth in the Plan.  The provisions of
this Agreement shall be interpreted as to be consistent with the Plan and any
ambiguities herein shall be interpreted by reference to the Plan.  In the event
that any provision hereof is inconsistent with the terms of the Plan, the latter
shall prevail.

 

ARTICLE X.  MISCELLANEOUS

 

                A.            Employment or Other Relationship; Rights as
Stockholder.  Nothing in this Agreement shall be construed to (a) limit in any
way the right of the Company or any Affiliate to terminate the status of
Participant as an employee of the Company at any time, or (b) be evidence of any
agreement or understanding, express or implied, that the Company or any
Affiliate will employ Participant in any particular position, at any particular
rate of compensation or for any particular period of time.  Participant shall
have no rights as a stockholder with respect to shares subject to the Option
until such shares have been issued to Participant upon exercise of the Option. 
No adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property), distributions or other rights for which the
record date is prior to the date such shares are issued, except as provided in
Section 14 of the Plan.

 

6

--------------------------------------------------------------------------------


 

                B.            Securities Law Compliance.  The exercise of all or
any parts of this Option shall only be effective at such time as counsel to the
Company shall have determined that the issuance and delivery of Common Stock
pursuant to such exercise will not violate any state or federal securities or
other laws.  Participant may be required by the Company, as a condition of the
effectiveness of any exercise of this Option, to agree in writing that all
Common Stock to be acquired pursuant to such exercise shall be held, until such
time that such Common Stock is registered and freely tradable under applicable
state and federal securities laws, for Participant’s own account without a view
to any further distribution thereof, that the certificates for such shares shall
bear an appropriate legend to that effect and that such shares will be not
transferred or disposed of except in compliance with applicable state and
federal securities laws.

 

                C.            Lockup Period Limitation.  Participant agrees that
in the event the Company advises Participant that it plans an underwritten
public offering of its common stock in compliance with the Securities Act of
1933, as amended, and that the underwriter(s) seek to impose restrictions under
which certain stockholders may not sell or contract to sell or grant any option
to buy or otherwise dispose of part or all of their stock purchase rights of the
underlying common stock, Participant hereby agrees that for a period not to
exceed 180 days from the prospectus, Participant will not sell or contract to
sell or grant an option to buy or otherwise dispose of this option or any of the
underlying shares of common stock without the prior written consent of the
underwriter(s) or its representative(s).

 

                D.            Blue Sky Limitation.  Notwithstanding anything in
this Agreement to the contrary, in the event the Company makes any public
offering of its securities and determines in its sole discretion that it is
necessary to reduce the number of issued but unexercised stock purchase rights
so as to comply with any state securities or Blue Sky law limitations with
respect thereto, the Board of Directors of the Company shall have the right
(i) to accelerate the exercisability of this Option and the date on which this
Option must be exercised, provided that the Company gives Participant 15 days’
prior written notice of such acceleration, and (ii) to cancel any portion of
this Option or any other option granted to Participant pursuant to this
Agreement which is not exercised prior to or contemporaneously with such public
offering.  Notice shall be deemed given when delivered personally or when
deposited in the United States mail, first class postage prepaid and addressed
to Participant at the address of Participant on file with the Company.

 

                E.             Accounting Compliance.  Participant agrees that,
in the event a Change of Control occurs and Participant is an “affiliate” of the
Company or any Subsidiary (as defined in applicable legal and accounting
principles) at the time of such Change of Control, Participant will comply with
all requirements of Rule 145 of the Securities Act of 1933, as amended, and the
requirements of such other legal or accounting principles, and will execute any
documents necessary to ensure such compliance.  For purposes of this Agreement,
the term “Change of Control” shall have the meaning set forth in Article III
above.

 

                F.             Stock Legend.  The certificates for any shares of
Common Stock purchased by Participant (or, in the case of death, Participant’s
heirs or legal representative(s)) shall bear an appropriate legend to reflect
the restrictions of this Article and Article IV.C., provided, however, that
failure to so endorse any of such certificates shall not render invalid or
inapplicable this Article X.

 

                G.            Shares Reserved.  The Company shall at all times
during the term of the option period reserve and keep available such number of
shares as will be sufficient to satisfy the requirements of this Agreement.

 

                H.            Arbitration.  Any dispute arising out of or
relating to this Agreement or the alleged breach of it, or the making of this
Agreement, including claims of fraud and inducement, shall be discussed between
the

 

7

--------------------------------------------------------------------------------


 

disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy.  If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator shall be a retired state or federal judge or an
attorney who has practiced securities or business litigation for at least ten
(10) years.  If the parties cannot agree on an arbitrator within twenty (20)
days, any party may request that a judge of the Circuit Court of Cook County,
Illinois select an arbitrator.  Arbitration will be conducted pursuant to the
provisions of this Agreement and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement.  Limited civil discovery shall be permitted for
the production of documents and taking of depositions.  Unresolved discovery
disputes may be brought to the attention of the arbitrator who may dispose of
such disputes.  The arbitrator shall have the authority to award any remedy or
relief that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded.  The arbitrator may award to
the prevailing party, if any, as determined by the arbitrator, all of its costs
and fees, including the arbitrator’s fee, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorney’s fees.  Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Chicago,
Illinois.

 

ARTICLE X.  GOVERNING LAW

 

                This Agreement and all rights and obligations hereunder shall be
construed in accordance with the Plan and governed by the laws of the State of
Delaware.

 

[Signature page follows]

 

8

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement effective the day and year first above written.

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

 

 

By:

 

Its:

 

 

 

 

 

PARTICIPANT

By execution hereof, the Participant acknowledges having received a copy of the
Plan.

 

 

9

--------------------------------------------------------------------------------